Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
The After Final received on 9/01/21 response has been entered. 

Allowed Claims
The examiner carefully reviewed the second After Final amendments received on 9/7/21, which address issues noted in the Advisory Action mailed out on 9/7/21.  The examiner reviewed the limitations presented in the amendment, paying particular attention to the claimed terms and their context as pertaining to the specification and concluded that claims 1-16 and 18-21 overcame the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.


/PIOTR POLTORAK/Primary Examiner, Art Unit 2433